Case 1:20-cv-03746-LJL Document 76-1 Filed 07/13/20 Page 1 of 2




          EXHIBIT A
                  Case 1:20-cv-03746-LJL Document 76-1 Filed 07/13/20 Page 2 of 2


Ryan M. Billings

From:                NYSD_ECF_Pool@nysd.uscourts.gov
Sent:                Friday, June 19, 2020 2:18 PM
To:                  CourtMail@nysd.uscourts.gov
Subject:             Activity in Case 1:20-cv-03746-LJL Convergen Energy LLC et al v. Brooks et al Set Motion and R&R
                     Deadlines/Hearings


This is an automatic e‐mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e‐mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                              Southern District of New York

Notice of Electronic Filing

The following transaction was entered on 6/19/2020 at 3:18 PM EDT and filed on 6/19/2020
Case Name:          Convergen Energy LLC et al v. Brooks et al
Case Number:        1:20‐cv‐03746‐LJL
Filer:
Document Number: No document attached

Docket Text:
Set/Reset Deadlines as to [57] MOTION to Serve the summons and complaint on Defendants
Daniel Escandon Garcia, Ramon Uriarte Inchausti, Chipper Investment SCR, SA, and Urincha
SL by personal service, email, postal channels, or on their counsel by email. Motion Hearing
set for 7/17/2020 at 03:30 PM before Judge Lewis J. Liman. (ama)


1:20‐cv‐03746‐LJL Notice has been electronically mailed to:

Ryan Matthew Billings    rbillings@kmksc.com, eleopold@kmksc.com

Dov Byron Gold    dgold@seidenlegal.com

Ben LaFrombois     blafrombois@vonbriesen.com, sflunker@vonbriesen.com

William Fischer   wfischer@vonbriesen.com, ekrings@vonbriesen.com

1:20‐cv‐03746‐LJL Notice has been delivered by other means to:




                                                             1
